PER CURIAM.
Arguments were heard in this case oh January 8, 1964. The record and judgment of the Board of Governors of The Florida Bar have been examined by this Court. We find, as did the Board of Governors, that the respondent is guilty of violating Rule 11.02(4) of the Integration Rule, and Canon 11, 31 F.S.A.
We have decided, however, that the suspension from the practice of law for a period of three years, recommended by the Board of Governors, is too severe under all the facts and circumstances. Consequently we substitute our judgment in place of the order of suspension of the Board of Governors. It is accordingly
Ordered and adjudged that respondent be suspended from the practice of law in Florida for a period of six months and that he pay the costs of proceedings in the amount of Three Hundred Thirty-Two Dollars and sixty-nine cents ($332.69).
It is further ordered that he remain suspended at the expiration of the six-months’ period until he has satisfactorily demonstrated that he is entitled to reinstatement.
It is so ordered.
*2DREW, C. J., and THOMAS, ROBERTS and HOBSON (Ret.), JJ., concur.
THORNAL, CALDWELL and O’CON-NELL, JJ., dissent in part.